Name: 82/369/EEC: Council Decision of 17 May 1982 changing for 1982 the import quotas for certain textile products in outward processing traffic contained in Decision 81/1065/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-15

 Avis juridique important|31982D036982/369/EEC: Council Decision of 17 May 1982 changing for 1982 the import quotas for certain textile products in outward processing traffic contained in Decision 81/1065/EEC Official Journal L 167 , 15/06/1982 P. 0033 - 0036++++( 1 ) OJ NO L 353 , 29 . 12 . 1980 , P . 1 . ( 2 ) OJ NO L 390 , 31 . 12 . 1981 , P . 1 . COUNCIL DECISION OF 17 MAY 1982 CHANGING FOR 1982 THE IMPORT QUOTAS FOR CERTAIN TEXTILE PRODUCTS IN OUTWARD PROCESSING TRAFFIC CONTAINED IN DECISION 81/1065/EEC ( 82/369/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 ON IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ) , AND IN PARTICULAR THE SECOND SUBPARAGRAPH OF ARTICLE 3 ( 2 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE IMPORT QUOTAS FOR TEXTILE PRODUCTS IN OUTWARD PROCESSING TRAFFIC WHICH WERE OPENED IN RESPECT OF STATE-TRADING COUNTRIES IN 1981 WERE EXTENDED ON A PROVISIONAL BASIS FOR 1982 PURSUANT TO THE FIRST SUBPARAGRAPH OF ARTICLE 3 ( 2 ) OF REGULATION ( EEC ) NO 3286/80 ; WHEREAS THEY SHOULD NOW BE AMENDED IN ORDER TO ADAPT THEN TO THE FORESEEABLE ECONOMIC SITUATION IN 1982 ; WHEREAS THE QUOTAS THUS AMENDED ARE INTENDED TO REPLACE THE CORRESPONDING QUOTAS CONTAINED IN COUNCIL DECISION 81/1065/EEC OF 15 DECEMBER 1981 CHANGING FOR 1982 THE IMPORT QUOTAS ESTABLISHED BY DECISION 80/1278/EEC IN RESPECT OF STATE-TRADING COUNTRIES ( 2 ) , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE IMPORT QUOTAS FOR TEXTILE PRODUCTS IN OUTWARD PROCESSING TRAFFIC CONTAINED IN ANNEXES I TO VI TO DECISION 81/1065/EEC ARE HEREBY REPLACED BY THE QUOTAS CONTAINED IN THE ANNEX TO THIS DECISION . 2 . THE IMPORTS AUTHORIZED TO BE CHARGED TO THE IMPORT QUOTAS FOR TEXTILE PRODUCTS IN OUTWARD PROCESSING TRAFFIC CONTAINED IN DECISION 81/1065/EEC SHALL BE DEDUCTED FROM THE AMOUNTS FIXED FOR THE SAME QUOTAS BY THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 17 MAY 1982 . FOR THE COUNCIL THE PRESIDENT P . DE KEERSMAEKER ANNEX : SEE O.J . NO L 167 OF 15 . 6 . 82